--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENT NO. 6 TO CREDIT AGREEMENT


As of December 30, 2018


BMO Harris Bank N.A.
770 North Water Street
Milwaukee, Wisconsin 53202
Attention: Corporate Banking


Ladies and Gentlemen:


ADAC-Strattec, LLC, a Delaware limited liability company (the “Company”), hereby
agrees with you as follows:


1.          Definitions.  Reference is made to that certain Credit Agreement
dated as of June 28, 2012 (as amended, restated, amended and restated or
otherwise modified, the “Credit Agreement”) between the Company and BMO Harris
Bank N.A. (the “Lender”).  All capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms by the Credit Agreement as
amended hereby.


2.          Background.  The Company has requested that the Lender agree to (i)
extend the term of the Credit Agreement to August 1, 2021, and (ii) make certain
other changes to the Credit Agreement.  Subject to all of the terms and
conditions hereof, the Lender and the Company have agreed to such amendment on
the terms set forth below.


3.          Amendment to Credit Agreement.  Subject to all of the terms and
conditions hereof, upon execution and delivery of this Amendment, the Credit
Agreement shall be amended as of the date first written above as follows:


a.          All references to the Credit Agreement in the Credit Agreement, the
Note and the Loan Documents shall refer to the Credit Agreement as amended
hereby.


b.          The definition of “LIBOR Margin” contained in Section 1.01 of the
Credit Agreement is amended and restated in its entirety as follows:


“LIBOR Margin” means 1.25% per annum.


c.          The first sentence of Section 2.01 of the Credit Agreement is
amended to change the date “August 1, 2020” to “August 1, 2021”.


d.          Section 7.01(a) of the Credit Agreement is amended and restated in
its entirety as follows:


(a)          Tangible Net Worth.  The Company shall maintain Tangible Net Worth
as of the end of each fiscal quarter in an amount at least equal to (i) until
June 30, 2019, $27,000,000, and (ii) commencing on June 30, 2019 and at all
times thereafter, $30,000,000.



--------------------------------------------------------------------------------

4.          Conditions.  Notwithstanding any other provision of this Amendment,
this Amendment shall not become effective unless and until:


a.          It has been executed and delivered by all parties to the Credit
Agreement as amended hereby, and acknowledged and agreed to by STRATTEC SECURITY
CORPORATION, a Wisconsin corporation (the “Guarantor”);


b.          The Lender shall have received a certificate as of a recent date of
the good standing (or comparable standing) of the Company under the laws of its
jurisdiction of organization; and


c.          The Company and the Guarantor shall have delivered such other
corporate documents as Lender or its counsel may reasonably request, in form and
substance satisfactory to the Lender.


5.          Representations and Warranties.  The Company hereby repeats and
reaffirms the representations and warranties set forth in Article V of the
Credit Agreement, including without limitation the representations and
warranties set forth in Section 5.05 thereof which are made hereunder with
respect to the most recent financial statements and related information provided
pursuant to Section 7.06 of the Credit Agreement.  The Company also represents
and warrants that (A) since June 30, 2018 there has been no material adverse
change in the property, financial condition or business operations of the
Company and its Subsidiaries, taken as a whole, and (B) the execution, delivery
and performance of this Amendment are within the limited liability company
powers of the Company, have been duly authorized by all necessary limited
liability company action and do not and will not (i) require any consent or
approval of the stockholders or members of the Company; (ii) violate any
provision of the certificate of formation or limited liability company operating
agreement of the Company or of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Company or any Subsidiary; (iii) require the consent or
approval of, or filing or registration with, any governmental body, agency or
authority; or (iv) result in any breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Company or any Subsidiary pursuant to any indenture or other agreement or
instrument under which the Company or any Subsidiary is a party or by which it
or its properties may be bound or affected.  This Amendment constitutes, and
each of the documents required herein when executed and delivered hereunder will
constitute, legal, valid and binding obligations of the Company or other
signatory enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of creditors’ rights generally.


6.          Confirmation of Agreements.  Except as expressly provided above, the
Credit Agreement and the Loan Documents shall remain in full force and effect. 
This Amendment does not constitute a waiver or amendment of any term, condition
or covenant in the Credit Agreement other than as specifically set forth above. 
Nothing contained in this Amendment or in any other document, or any course of
dealing with the Company, shall be construed to imply that there is any
agreement by the Lender to provide any waiver or agree to any amendment in the
future.  This Amendment shall not release, discharge or satisfy any present or
future debts, obligations or liabilities to the Lender of the Company or of any
debtor, guarantor or other person or entity liable for payment or performance of
any of such debts, obligations or liabilities of the Company, or any mortgage,
security interest, lien or other collateral or security for any of such debts,
obligations or liabilities of the Company or such debtors, guarantors or other
persons or entities, or waive any default except as expressly provided herein,
and the Lender expressly reserves all of its rights and remedies with respect to
the Company and all such debtors, guarantors or other persons or entities, and
all such mortgages, security interests, liens and other collateral and
security.  This is an amendment and not a novation.  The Company acknowledges
and agrees that the obligations under the Credit Agreement and the Note exist
and are owing with no offset, defense or counterclaim assertible by the Company
and that the Credit Agreement, the Note and the Loan Documents are valid,
binding and fully enforceable according to their respective terms.


2

--------------------------------------------------------------------------------

7.          Miscellaneous.  The Company shall be responsible for the payment of
all fees and out-of-pocket disbursements incurred by the Lender in connection
with the preparation, execution, delivery, administration and enforcement of
this Amendment including all costs of collection, and including without
limitation the reasonable fees and disbursements of counsel for the Lender,
whether or not any transaction contemplated by this Amendment is consummated. 
The provisions of this Amendment shall inure to the benefit of any holder of the
Note, and shall inure to the benefit of and be binding upon any successor to any
of the parties hereto.  All agreements, representations and warranties made
herein shall survive the execution of this Amendment and the making of the loans
under the Credit Agreement, as so amended.  This Amendment shall be governed by
and construed in accordance with the internal laws of the State of Wisconsin. 
This Amendment may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Amendment is solely for the benefit of the parties hereto and their permitted
successors and assigns.  No other person or entity shall have any rights under,
or because of the existence of, this Amendment.


[Remainder of this page is intentionally left blank; signature page follows.]


3

--------------------------------------------------------------------------------

If the foregoing is satisfactory to you, please sign the form of acceptance
below and return a signed counterpart hereof to the Company.



 
Very truly yours,
       
ADAC-STRATTEC, LLC
     
(SEAL)
By:
/s/ Patrick J. Hansen
 
Name:
Patrick J. Hansen
 
Title:
Executive Manager



[Signature page to ADAC-Strattec, LLC
Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

Agreed to as of the date first above written.



 
BMO HARRIS BANK N.A.
       
By:
/s/ Brendan Moran

 
Name:
Brendan Moran
 
Title:
Vice President



[Signature page to ADAC-Strattec, LLC
Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT OF GUARANTOR


The undersigned Guarantor hereby consents to the foregoing Amendment No. 6 to
Credit Agreement and agrees that its Corporate Guarantee Agreement dated as of
June 28, 2012, and all collateral or security therefor, if any, shall remain in
full force and effect after giving effect to the foregoing Amendment.


Dated as of the date first above written.



 
STRATTEC SECURITY CORPORATION
       
By:
/s/ Frank J. Krejci
 
Name:
Frank J. Krejci
 
Title:
President and Chief Executive Officer
       
And by: 

/s/ Patrick J. Hansen
 
Name:
Patrick J. Hansen
 
Title:
Senior Vice President, Chief Financial Officer and Secretary






--------------------------------------------------------------------------------